Title: To George Washington from Meshech Weare, 2 February 1781
From: Weare, Meshech
To: Washington, George


                        
                            Sir
                            Hampton falls Feb. 2. 1781
                        
                        I am this day honor’d with the Rect of your favor of 22d Ulto, by Express. The important intelligence it
                            contains is truly Alarming but I hope may be a means of awakening People in general to a thorough Sense of the Absolute
                            necessity of the most Vigerous Exertions for furnishing the Army with proper Supplies, I shall immediately lay your Letter
                            before the Comtee who transact business in the Recess of the Genl Court But am doubtfull whether they have it in their
                            power to forward any great Supplies before the Genl Court is Conven’d which is to meet the second Wednesday in March. I
                            have the honor to be with the highest Respect Yr Exys Most Obt Humle Sert
                        
                            Meshech Weare
                        
                    